Citation Nr: 1501240	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  14-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 20 percent rating for bilateral hearing loss.  In June 2014, the Board remanded the appeal for further development.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system. In addition to the VBMS file, there is also an electronic, paperless claims Virtual VA file. The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Of record is a private audiological evaluation, dated May 2012, from Louisiana State University (LSU) Health Sciences Center-Shreveport.  Such report reveals the Veteran's pure tone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 55, 75, 65, and 70 decibels, respectively, with an average pure tone threshold of 66 decibels, and in the left ear were 60, 80, 100, and 85, respectively, with an average pure tone threshold of 81 decibels.  Speech discrimination was 44 percent for the right ear and 40 percent for the left ear; however, there was no indication that the Maryland CNC test was used.  The Board notes that the above audiogram results were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

In such instances where missing information is "relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).  As this information is needed to accurately evaluate the severity of the Veteran's hearing impairment during the appeal period, while on remand, the AOJ should request that the Veteran submit the information or authorize VA to contact the LSU Health Sciences Center-Shreveport to ascertain whether May 2012 speech discrimination scores were obtained using the Maryland CNC word list.

While on remand, any recent, outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any recent, outstanding VA treatment records.

2.  Take appropriate action to request that the private examiner who issued the May 2012 audiogram clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test.  The examiner should also interpret the Veteran's puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his current representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


